On Petition for Rehearing.
Elliott, C. J.
Counsel for the appellee erroneously assume that there is a conflict between the opinion in this case and that of Faurote v. State, ex rel., 110 Ind. 463. There is not ' the slightest conflict, for the ruling in the case cited is fully • approved and followed. The counsel confuse the questions in -the two cases; in the former the question arose upon a complaint containing proper allegations as to the scrivener’s mistake in drafting the bond, while in the. case before us the question is, can sureties be held beyond the terms of the bond, where the words are unambiguous, constitute a complete con*88tract and there is not a particle of evidence of any mistake, nor, indeed, an atom of evidence tending to show that the contract does not mean exactly what it says ?
Filed September 18, 1889.
Petition overruled.